Citation Nr: 0012817	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  97-29 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had verified active service from February 1946 to 
March 1947.  He also had two years, six months, and 27 days 
of prior service.  He died on July [redacted], 1988.  The 
appellant is his widow.

This appeal was previously before Board of Veterans' Appeals 
(Board) in September 1998 and in May 1999.  Each time, the 
Board remanded the appeal for further evidentiary and 
procedural development consistent with governing precedents 
requiring the VA to obtain all VA records of which we are 
held to have constructive notice, and to advise appellants of 
what additional evidence would be necessary to complete an 
application for the benefit sought.  Such development has 
been accomplished and the appeal has been returned to the 
Board for further review.  

While the veteran's claims file was at the RO, a decision as 
to issue of entitlement to special monthly pension based upon 
a demonstrated need for aid and attendance of a surviving 
spouse was rendered in December 1999.  In February 2000, the 
appellant filed a notice of disagreement with the denial.  No 
further action has been taken by the RO.  It is now incumbent 
upon the RO to issue a Statement of the Case with regard to 
this denial.  38 C.F.R. § 19.29.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1988.

2.  The cause of his death was widely metastatic 
adenocarcinoma.

3.  Adenocarcinoma was not manifested in service or within 
one year of service and is not shown to be otherwise related 
to service.

4.  The veteran did not die of a service-connected 
disability. 

5.  The veteran did not die while having a disability 
evaluated as total and permanent in nature resulting from a 
service-connected disability arising out of active military 
service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1310, 5107 (West 1991).

2.  Neither the appellant nor the veteran's children are 
eligible for survivor's educational assistance.  38 U.S.C.A. 
§§ 3500, 3501 (West 1991 & Supp. 1999); 38 C.F.R. § 21.3021 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that her husband's death is related to 
his military service and that he had suffered ever since his 
discharge from service.  She asserts that service connection 
for the cause of his death is warranted and that educational 
benefits are warranted as well.


Entitlement to service connection for the cause of the 
veteran's death.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; see Hanna v. Brown, 6 Vet. App. 507, 510 
(1994).  Dependency and indemnity compensation benefits are 
thus predicated upon an adjudicatory finding that service 
connection for the cause of the veteran's death is warranted.  
Before an award of dependency and indemnity compensation may 
be made, therefore, service connection for the cause of the 
veteran's death must be established.  A claim for dependency 
and indemnity compensation is a separate or new claim; 
therefore, like any other claim for service-connected 
benefits, a dependency and indemnity compensation claim must 
be well grounded.  38 U.S.C.A. § 5107(a); see Johnson v. 
Brown, 8 Vet. App. 423, 426 (1995);

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the principal 
cause of death or a contributory cause of death.  38 C.F.R. 
§ 3.312.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related to 
the immediate or underlying cause.  When a chronic disease 
such as a malignant tumor becomes manifest to a degree of 
10 percent within one year of the veteran's discharge from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the veteran's period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309.  A well-grounded claim for service connection 
for the cause of a veteran's death, therefore, is one which 
justifies a belief by a fair and impartial individual that it 
is plausible that the veteran's death resulted from a 
disability incurred in or aggravated by service.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The veteran's service medical records are entirely negative 
for any indication of cancer.  According to the report of the 
general medical examination conducted in February 1946 prior 
to his discharge from service, his physical condition was 
considered to have been normal at that time.  

The report of a VA hospitalization in March 1970 does not 
reveal any complaints or findings indicative of cancer at 
that time.  The veteran was not in receipt of service 
connection for any disability at the time of his death.

Private hospital records dated from January to March 1988 
reflect the initial diagnosis of metastatic adenocarcinoma 
with an unknown primary site.  He received outpatient 
chemotherapy for several months and was admitted to a VA 
hospital in June 1988, for control of pain, and treatment of 
lower extremity edema and right lower extremity gangrene.  He 
died at the VA hospital on July [redacted], 1988.  There is no 
indication in either the private hospital records or the VA 
hospital records of any relationship between the cancer and 
the veteran's period of service, more than forty years 
previous to the hospitalizations.

The veteran's death certificate reflects that the cause of 
his death was identified as widely metastatic adenocarcinoma 
with a probable lung primary site.  Another significant 
condition contribution to death was identified as gangrene of 
the bilateral lower extremities.

An autopsy was performed.  According to the report of the 
autopsy, the primary adenocarcinoma was found in the lung and 
identified as a peripheral lung carcinoma arising in a 
pigmented, fibrous, subpleural scar.  Metastasis occurred to 
the bilateral adrenal glands, multiple subcutaneous nodules, 
the mesentery, the para aortic lymph nodes, and the spleen.  
A massive thrombus found in the inferior vena cava and the 
right and left iliac veins, was identified as responsible for 
the veteran's history of leg swelling and pain, and was 
deemed a possible contributor to his leg gangrene.  Other 
final diagnoses reached on autopsy included recent splenic 
infarcts, recent kidney infarcts, focal acute 
bronchopneumonia, focal emphysema of the lungs, microscopic 
thromboemboli of the lungs, non-bacterial thrombotic 
endocarditis of the mitral and aortic valves with 
embolization to the kidneys and spleen, multiple myocardial 
microinfarcts, with apical mural thrombus, generalized anoxic 
encephalopathy, and multiple small acute and subacute 
ischemic infarcts with evidence of embolization.

The threshold question to be addressed is whether the 
appellant has presented a well-grounded claim for entitlement 
to service connection for the cause of the veteran's death.  
A well-grounded claim is one which would justify a belief by 
a fair and impartial individual that the claim is plausible.  
If she has not, her claim must fail and there is no further 
duty to assist her because additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A claimant cannot meet the 
burden imposed by § 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
expert medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute sufficient evidence to render a 
claim well grounded under § 5107(a).

The appellant has not presented evidence tending to show that 
the veteran's cancer had its inception during service or 
within one year of his discharge from service.  Generally, 
lay persons ostensibly untrained in medicine can provide 
personal accounts of symptomatology, but cannot provide 
evidence constituting a medical conclusion, such as an 
opinion as to the medical characteristics of symptoms or the 
etiology of a disease.  For the most part, medical testimony 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  Layno 
v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu, supra.  Her 
own assertions to the effect that he had suffered since his 
discharge from service thus cannot serve to render her claim 
for entitlement to service connection for the cause of her 
husband's death.  There is nothing contained in the medical 
evidence of record tending to show a connection in any way 
between the adenocarcinoma which caused the veteran's death 
and service or any events therein.  Furthermore, there is 
nothing contained in the medical evidence tending to show 
that a chronic malignant tumor became manifest within a year 
of the veteran's discharge from service.

Based on its review of the relevant evidence in this matter, 
and for the preceding reasons and bases, it is the decision 
of the Board that the appellant has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim for 
entitlement to service connection for the cause of the 
veteran's death is well grounded.  The benefit sought on 
appeal is accordingly denied.


Eligibility for Survivors' and Dependents' Educational 
Assistance.

Congress has provided for educational assistance to the 
surviving spouses of veterans who died of service-connected 
disabilities for the purpose of assisting them in preparing 
them to support themselves and their families at a standard 
of living level which the veteran, but for the veteran's 
death or service disability could have expected to provide 
for the veteran's family.  38 U.S.C.A. § 3500.  Specifically, 
a surviving spouse of 1) a veteran who died of a service-
connected disability, 2) a veteran who died while having a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability arising out of 
active military, naval or air service after the beginning of 
the Spanish-American War, is eligible for survivors' 
educational assistance.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 21.3021. 

In this case, a marriage certificate and two birth 
certificates demonstrate that the appellant is the veteran's 
surviving spouse and that he has two surviving children.  
However, the veteran's death has not been adjudicated as 
service-connected, and he did not die while having a service-
connected disability evaluated as total and permanent.  For 
eligibility to survivors' educational assistance, one of 
these requirements must be met.  As neither requirement is 
met, the appellant must be deemed ineligible for survivors' 
educational assistance.  The preponderance of the evidence is 
thus against the appellant's claim for survivors' educational 
assistance and the claim must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for survivors' educational assistance is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

